UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 9, 2011 OPTi, Inc. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 0-21422 (Commission File Number) 77-0220697 (IRS Employer Identification Number) 3ayshore Drive, Suite 103 Palo Alto, California 94303 (Address of principal executive offices including zip code) (650) 213-8550 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01.Other Events Item 9.01.Financial Statements and Exhibits SIGNATURES Exhibit 99.1 Item 8.01.Other Events As previously reported, on July 18, 2011, a hearing was held in the Santa Clara County Superior Court on S. Muoio & Co. LLP’s complaint to determine the validity of the May 23, 2011 election of corporate directors.On July 28, 2011, the Court ruled in favor of the Company. On August 29, 2011, the Court issued its final Statement of Decision, which is attached hereto as Exhibit 99.1.The Statement of Decision was posted to the Court’s docket on September 7, 2011, and was received by the Company on September 8, 2011. Item 9.01.Financial Statements and Exhibits SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 9, 2011 OPTi, Inc. By:/s/ Michael Mazzoni Michael Mazzoni Chief Financial Officer
